Exhibit 10.7

ARCH CHEMICALS, INC.

EMPLOYEE DEFERRAL PLAN

As Amended and Restated January 30, 2003

Amended by Amendment dated as of November 3, 2005*

And Amended through April 25, 2008

 

1. PURPOSE

The purpose of this Arch Chemicals, Inc. Employee Deferral Plan (the “Plan”) is
to provide eligible employees of Arch Chemicals, Inc. and its subsidiaries and
affiliates with an opportunity to defer compensation earned or to be earned by
them as a means of saving for retirement or other future purposes.

 

2. DEFINITIONS

The following definitions shall be applicable throughout the Plan:

“Accounting Date” means with respect to the Arch Stock Account, each
December 31, March 31, June 30 and September 30 and with respect to all other
Investment Accounts, such date determined by Corporate Human Resources but not
less than quarterly.

“Administrator” means the Vice President, Human Resources or his or her
delegate.

“Arch Stock Account” means the account or subaccount, as the case may be, of a
Participant’s Compensation Account to which Arch Stock Units are credited.

“Arch Stock Unit(s)” means the share equivalents (including fractions) credited
to the Arch Stock Account of a Participant’s Compensation Account pursuant to
Section 6, with one Arch Stock Unit equal to one share of Arch Common Stock.

“Beneficiary” means the person(s) designated by the Participant in accordance
with Section 10.

“Board” means the Board of Directors of the Company.

“Cash Account” means the account or subaccount, as the case may be, of a
Participant’s Compensation Account to which compensation has been or is to be
credited in the form of cash and which is to earn interest at the Rate of
Interest as provided herein.

 

* This Amendment is not incorporated herein.



--------------------------------------------------------------------------------

“Change in Control” means that any of the following events shall have occurred:

(i) the Company ceases to be, directly or indirectly, owned by at least 1,000
shareholders;

(ii) a person, partnership, joint venture, corporation or other entity, or two
or more of any of the foregoing acting as a group (or a “person” within the
meaning of Section 13(d)(3) of the Exchange Act), other than the Company, a
majority-owned subsidiary of the Company or an employee benefit plan of the
Company or such subsidiary (or such plan’s related trust), become(s) the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act) of 20%
or more of the then outstanding voting stock of the Company;

(iii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Company’s Board (together with any new
director whose election by the Company’s Board or whose nomination for election
by the Company’s stockholders, was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the directors then in
office;

(iv) all or substantially all of the business of the Company is disposed of
pursuant to a merger, consolidation or other transaction in which the Company is
not the surviving corporation or the Company combines with another company and
is the surviving corporation (unless the shareholders of the Company immediately
following such merger, consolidation, combination, or other transaction
beneficially own, directly or indirectly, more than 50% of the aggregate voting
stock or other ownership interests of (x) the entity or entities, if any, that
succeed to the business of the Company or (y) the combined company); or

(v) the shareholders of the Company approve a sale of all or substantially all
of the assets of the Company or a liquidation or dissolution of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Committee” means the Compensation Committee (or its successor) of the Board.

“Common Stock” means the Company’s common stock, $1.00 par value per share.

“Company” means Arch Chemicals, Inc., a Virginia corporation, its divisions and
subsidiaries, and any successor thereto.

“Compensation” means any employee compensation which represents salary,
severance pay, bonus, or any other incentive plan payout, in the form of cash or
stock,

 

2



--------------------------------------------------------------------------------

including but not limited to payouts or payment distributions from the Arch
Chemicals, Inc. 1999 Long Term Incentive Plan but excluding stock resulting from
employee stock option exercises and excluding other incentive payouts which the
Administrator prospectively determines to be not eligible to be deferred under
this Plan.

“Compensation Account” means the account and any of its subaccounts established
under the Plan to which the Participant’s Deferred Compensation is credited and
which has a specific distribution schedule that was specified by a Participant
as provided in this Plan and was permitted by Corporate Human Resources.

“Corporate Human Resources” means the Corporate Human Resources Department of
the Company.

“Credit Date” means with respect to Deferred Compensation, such date as
designated by Corporate Human Resources that Deferred Compensation shall be
credited to the Compensation Account.

“Deferred Compensation” means the Compensation elected by the Participant to be
deferred pursuant to the Plan.

“Distribution” means the distribution of all outstanding shares of Common Stock
to the shareholders of Olin.

“Distribution Date” means the dividend payment date fixed by the Board of
Directors of Olin for the Distribution.

“Election” means a Participant’s delivery of a written notice of election to
Corporate Human Resources electing to defer payment of all or a portion of his
or her Compensation.

“Employee” means a full-time salaried employee (which term shall be deemed to
include officers) on the active payroll of the Company and its affiliates who
has at least 1182 Hay Points and who has been selected by the Administrator, and
if required, approved by the Committee, to participate in this Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, with respect to a date, on a per share or unit basis,
(i) with respect to Common Stock or Olin Common Stock or phantom shares of
Common Stock or Olin Common Stock, the average of the high and the low price of
a share of Common Stock or Olin Common Stock, as the case may be, as reported on
the consolidated tape of the New York Stock Exchange (or such other primary
exchange on which such stock is traded) (“Exchange”) on such date or if the
Exchange is closed on such date, the next succeeding date on which it is open
and (ii) with respect to other investment vehicles, the closing or unit price or
net asset value of such vehicle, as the case may be, on such date.

 

3



--------------------------------------------------------------------------------

“Fiscal Year” means that annual period commencing January 1 and ending the
following December 31.

“Hardship” means a severe financial hardship to the Participant resulting from a
sudden and unexpected illness or accident of the Participant or of a dependent
of the Participant (as defined in Code Section 152(a)), a Participant’s loss of
property due to casualty, or other similar, extraordinary and unforeseeable
circumstance arising as a result of events beyond the control of the
Participant, which is not relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of assets would not itself cause severe hardship, or
(iii) by cessation of deferrals under this Plan.

“Investment Account” means the account or subaccount, as the case may be, of a
Participant’s Compensation Account that is invested in a particular investment
vehicle offered under this Plan.

“Olin” means Olin Corporation, a Virginia corporation and any successor thereto.

“Olin Common Stock” means shares of common stock of Olin, par value $1.00 per
share.

“Olin Employee” means an employee of Olin.

“Olin Employee Deferral Plan” means the Olin Corporation Employee Deferral Plan.

“Olin Stock Account” means the account or subaccount, as the case may be, of a
Participant’s Compensation Account to which Olin Stock Units are credited upon
transfer from the Olin Employee Deferral Plan and from time to time.

“Olin Stock Unit(s)” means the share equivalents credited to the Olin Stock
Account of a Participant’s Compensation Account pursuant to Section 6, with one
Olin Stock Unit equal to one share of Olin Common Stock.

“Participant” means an Employee selected by the Administrator and if required,
approved by the Committee, to participate in the Plan and who has elected to
defer payment of all or a portion of his or her Compensation under the
Plan. “Participant” shall also include any person who had an account under the
Olin Employee Deferral Plan which has been transferred to this Plan.

“Plan” means this Arch Chemicals, Inc. Employee Deferral Plan.

 

4



--------------------------------------------------------------------------------

“Rate of Interest” means the rate of interest for the quarterly period ending
with the Accounting Date equal to (i) the Company’s before-tax cost of borrowing
as determined from time to time by the Chief Financial Officer, Controller or
Treasurer (or in the event there is no such borrowing, the Federal Reserve A1/P1
Composite rate for 90-day commercial paper plus 10 basis points as determined by
such officer) or (ii) such other rate as the Board or the Committee may select
prospectively from time to time.

“Section 16(b) Employee” means an Employee or former Employee who is subject to
Section 16(b) of the Exchange Act.

“Stock Account” means an account or subaccount, as the case may be, of a
Participant’s Compensation Account to which shares of Common Stock or Olin
Common Stock have been or are to be credited in the form of Arch Stock Units and
Olin Stock Units, which shall include the Arch Stock Account and the Olin Stock
Account.

“Stock-based Compensation” means Compensation that is being paid out in the form
of shares of Common Stock (excluding stock options), such as retention stock
units, performance shares and restricted stock units.

“Termination” means retirement from the Company or termination of services as an
Employee for any other reason.

 

3. SHARES; ADJUSTMENTS IN EVENT OF CHANGES IN CAPITALIZATION

(a) Shares Authorized for Issuance. There shall be reserved for issuance under
the Plan 25,000 shares of Common Stock, subject to adjustment pursuant to
subsection (b) below.

(b) Adjustments in Certain Events. In the event of any change in the outstanding
Common Stock of the Company or Olin Common Stock by reason of any stock split,
share dividend, recapitalization, merger, consolidation, reorganization,
combination, or exchange or reclassification of shares, split-up, split-off,
spin-off, liquidation or other similar change in capitalization, or any
distribution to common shareholders other than cash dividends, the number or
kind of shares or Arch Stock Units or Olin Stock Units, as the case may be that
may be issued or credited under the Plan shall be adjusted by the Committee so
that the proportionate interest of the Participants shall be maintained as
before the occurrence of such event. Such adjustment shall be conclusive and
binding for all purposes of the Plan.

 

5



--------------------------------------------------------------------------------

4. ELIGIBILITY

The Administrator shall have the authority to select among any Employees those
Employees who shall be eligible to participate in the Plan. Deferrals to a Stock
Account by Section 16(b) Employees must be approved by the Committee in advance
of the deferral.

 

5. ADMINISTRATION

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Committee (and its delegate). This power and authority includes,
but is not limited to, selecting compensation eligible for deferral,
establishing deferral terms and conditions and adopting modifications,
amendments and procedures as may be deemed necessary, appropriate or convenient
by the Committee or its delegate, as the case may be, subject to Section 15.
Decisions of the Committee (and its delegate) and the Administrator shall be
final, conclusive and binding upon all parties. Day-to-day administration of the
Plan shall be the responsibility of Corporate Human Resources or its delegate.
Notwithstanding the foregoing, to the extent required for transactions under the
Plan to qualify for the exemptions available under Rule 16b-3 promulgated under
the Exchange Act, all actions relating to persons subject to Section 16 of the
Exchange Act may be taken by the Board or the Committee (or any other committee
or subcommittee of the Board composed of two or more members, each of whom is a
“non-employee director” within the meaning of Exchange Act Rule 16b-3) and, to
the extent required for compensation realized under the Plan to be deductible by
the Company pursuant to Section 162(m) of the Code, all actions relating to such
compensation (and awards thereof) may be taken by the Committee (or any other
committee or subcommittee of the Board composed of two or more members, each of
whom is an “outside director” within the meaning of Code Section 162(m)).

 

6. PARTICIPANT ACCOUNTS

(a) Compensation Accounts. Upon election to participate in the Plan, there shall
be established a Compensation Account for the Participant to which there shall
be credited any Deferred Compensation as of the Credit Date for such
deferral. Corporate Human Resources may limit the number of Compensation
Accounts a Participant may establish. For each type of Compensation Account, the
Plan shall provide for a Cash Account, an Arch Stock Account and such other
Investment Accounts as may be established from time to time hereunder.
Stock-based Compensation may only be deferred to an Arch Stock Account and such
deferral shall remain in such Account for at least six months; provided this
six-month requirement shall not apply to dividend equivalents accruing thereon
and in the event of death, retirement or termination of employment. The
Committee and the Administrator each may establish from time to time other types
of Investment Accounts reflecting different investment options. Each
Participant’s Investment Account shall be credited (or debited) on each
Accounting Date with income (or loss) based on a hypothetical investment in any
one or more of the investment options available under the Plan, as prescribed by
the Plan, the

 

6



--------------------------------------------------------------------------------

Committee or Corporate Human Resources. Gains, losses and other elements of
determining value shall be determined substantially on the basis of a
hypothetical investment in the various investment options, as determined and
applied in the manner deemed appropriate by the Committee or Corporate Human
Resources.

(b) Arch Stock Account. If a Participant elects to invest all or any portion of
his or her Deferred Compensation in an Arch Stock Account, that portion of the
Participant’s Compensation Account shall be credited on the Credit Date with
Arch Stock Units equal to the number of shares of Common Stock (including
fractions of a share determined to three decimal places) that could have been
purchased with the amount of such Deferred Compensation at the Fair Market Value
on the Credit Date; provided that in the case of Stock-based Compensation, the
Arch Stock Account shall be credited with the number of Arch Stock Units equal
to the number of shares being paid out as the Stock-based Compensation.

(c) Dividends and Interest. Each time a cash dividend is paid on Common Stock or
Olin Common Stock, a Participant who has shares of such stock credited to his or
her Stock Account shall receive a credit in applicable Stock Units for such
dividends on the dividend payment date to his or her applicable Stock Account.
The number of additional Arch Stock Units or Olin Stock Units (rounded to the
nearest one-thousandth of a share) credited to the applicable Stock Account will
be determined by dividing (i) the product of (a) the dollar value of the cash
dividend declared in respect of a share of Common Stock or Olin Common Stock, as
applicable, multiplied by (b) the number of Stock Units credited to the
Participant’s applicable Stock Account as of the dividend record date by
(ii) the Fair Market Value of a share of Common Stock or Olin Common Stock, as
applicable, on the dividend payment date.

The Cash Account of a Participant shall be credited on each Accounting Date with
interest for the quarter ending on such date, payable at the Rate of Interest on
such date.

Other Investment Accounts shall be credited with income (or loss) as appropriate
based on the hypothetical investment vehicle as the Committee or Corporate Human
Resources determines from time to time.

After January 30, 2003, deferrals of salary may not be made directly to the
Stock Accounts.

(d) Adjustment for Distribution. As of the Distribution Date, the cash account
and stock account held under the Olin Employee Deferral Plan of each Arch
Employee (after giving effect to the adjustment described in Section 6(e) of the
Olin Employee Deferral Plan) shall be transferred to this Plan.

 

7



--------------------------------------------------------------------------------

Except as provided in Section 6(c) with respect to dividends or in Section 3, no
additional contributions or additions may be made to a Participant’s Olin Stock
Account after the Distribution Date.

(e) Plan Remains Unfunded. Amounts credited to a Compensation Account shall
remain a part of the general funds of the Company and nothing contained in this
Plan shall be deemed to create a trust or fund of any kind or create any
fiduciary relationship. Nothing contained herein shall be deemed to give any
Participant any ownership or other proprietary, security or other rights in any
funds, stock or assets owned or possessed by the Company, whether or not
earmarked for the Company’s own purposes as a reserve or fund to be utilized by
the Company for the discharge of its obligations hereunder. To the extent that
any person acquires a right to receive payments or distributions from the
Company under this Plan, such right shall be no greater than the right of any
unsecured creditor of the Company. Nothing herein shall prohibit the
establishment of a grantor or rabbi trust with respect to the Plan.

 

7. MANNER OF ELECTION

(a) General. Any Employee selected by the Administrator to participate in the
Plan may elect to do so in any Fiscal Year by delivering to Corporate Human
Resources a written notice on a form prescribed by Corporate Human Resources
electing to defer payment of all or a portion (in 1% increments or other
increments, amounts or formulae so prescribed by Corporate Human Resources) of
his or her Compensation (an “Election”) to existing or new Compensation
Accounts; provided Section 16(b) Employees who elect to defer to an Arch Stock
Account must have the prior approval of the Committee. Such Election shall
specify whether the payout for any new Compensation Account to be established
shall be in a lump sum or in annual installments (not to exceed 20). Separate
elections may be made with respect to each Compensation Account. The Election
must be filed on or before December 31 (or such earlier date as established by
the Administrator) in order to be effective for amounts earned in the
immediately succeeding Fiscal Year. An effective Election may not be revoked or
modified (except as otherwise stated herein) with respect to a Fiscal Year for
which such Election is effective.

(b) Changes in Election. A Participant will be allowed to change the Election as
provided herein. Any change with respect to the terms of a Participant’s
Election for (i) amount or form of any future deferral hereunder may be made at
any time prior to such Compensation being earned and (ii) the timing (which
change may not accelerate a distribution date) or amount of payments from any
Compensation Account shall only be effective if made at least six months prior
to the payout and in the calendar year prior to the calendar year payout is to
occur; provided, if the Administrator so determines, for each Compensation
Account established under the Plan shall be permitted only one change in the
scheduled distribution date during the life of such account; provided further no
timing change may be made to a Compensation Account which the Participant has
scheduled to be distributed on or beginning at the Participant’s Termination. As
the Administrator

 

8



--------------------------------------------------------------------------------

determines, the Administrator may adopt additional restrictions on changes in
election which may be more or less restrictive than those provided herein. The
most recent prior elections and beneficiary designations applicable to the Olin
Employee Deferral Plan shall govern this Plan unless changed subsequent to the
Distribution or is inconsistent with this Plan.

 

8. MANNER OF PAYMENT

(a) Form of Payment. In accordance with the Participant’s Election, amounts
credited to a Participant’s Compensation Account will be paid in a lump sum or
in the form of annual installments. Notwithstanding the foregoing, the
Administrator may elect to pay out all of any portion of a Compensation Account
of a Participant in a lump sum regardless of any election made by a Participant
except in the case of a Compensation Account of the Administrator where such
election for a lump sum shall only be made by the Chief Executive Officer of the
Company or the Committee. Except as provided in Section 11, in the case of
distributions from the Arch Stock Account (unless the Administrator, or in the
case of a Section 16(b) Employee, the Committee, decides it shall be in the form
of cash), distributions shall be in shares of Common Stock and in case of
distributions from any other Compensation Account (including the Olin Stock
Account), distributions shall be in the form of cash (unless the Committee
decides it shall be in the form of shares of Common Stock), in each case to the
Participant or, in the event of his or her death, to the Beneficiary.1 If a
Participant elects to receive payment in installments, the payment period shall
not exceed 20 years. Payment dates shall be January 1 or July 1 pursuant to
Participant’s Election.

(b) Calculation for Payments in Cash. The amount of any cash distribution to be
made in installments with respect to a Compensation Account (other than the
Stock Account) will be determined by multiplying (i) the balance in such
Compensation Account on the payment date by (ii) a fraction, the numerator of
which is one and the denominator of which is the number of installments in which
distributions remain to be made (including the current distribution). If a Stock
Account is to be paid out in cash, the amount of any cash distribution to be
made in installments with respect to Arch or Olin Stock Units will be determined
by (i) multiplying the number of Arch Stock Units or Olin Stock Units
attributable to such installment (determined as hereinafter provided) by
(ii) the Fair Market Value of a share of Common Stock or Olin Common Stock, as
applicable, on the fifth business day immediately prior to the date on which
such installment is to be paid. The number of Arch Stock Units or Olin Stock
Units, as applicable, attributable to an installment shall be determined by
multiplying (i) the current number of Arch Stock Units or Olin Stock Units in
the applicable Stock Account by (ii) a fraction, the numerator of which is one
and the denominator of which is the number of installments in which
distributions remain to be made (including the current distribution).

 

1 Complier’s Note: Effective January 30, 2003 and unless changed by the
Committee, the Committee has determined that all Arch Stock Accounts when
distributed, shall be paid out in the form of cash.

 

9



--------------------------------------------------------------------------------

(c) Calculation for Payments in Stock. The amount of any stock distribution to
be made in installments with respect to the amount of a Compensation Account
invested in the Arch Stock Account shall be determined by multiplying (i) the
current number of Arch Stock Units by (ii) a fraction, the numerator of which is
one and the denominator of which is the number of installments in which
distributions remain to be made (including the current distribution). If a
Compensation Account (other than the Arch Stock Account) is to be paid out in
shares of Common Stock, the amount of any stock distribution to be made in
installments with respect to such Compensation Account shall be determined by
dividing the amount of cash attributable to such installment (determined as
provided above) by the Fair Market Value of the Common Stock on the fifth
business day immediately prior to the date on which such installment is to be
paid.

(d) Fractional Shares; Required Withholding. Only whole numbers of shares of
Common Stock will be issued, with any fractional shares to be paid in cash. To
the extent required by law, taxes shall be withheld from payouts of the
Compensation Account, provided that if a fractional share results after
withholding, such fractional share shall be withheld as additional tax.

 

9. COMMENCEMENT OF PAYMENTS; WITHDRAWALS

Subject to Section 11, payments of amounts deferred pursuant to a valid Election
shall commence (i) with respect to a lump sum, on January 1 or July 1 as
indicated in a Participant’s Election and (ii) with respect to annual
installments, on January 1 or July 1 of the first calendar year of deferred
payment as selected by a Participant in his or her Election. If a Participant
dies prior to the first deferred payment specified in an Election or prior to
completion of all installments, payments shall commence to the Participant’s
Beneficiary on the first or next payment date so specified, unless the
Administrator elects otherwise to provide for a lump-sum distribution of the
deceased Participant’s Compensation Accounts. In the event a Participant who is
actively employed by the Company or its subsidiary suffers a Hardship, such
Participant may apply to the Administrator for withdrawal of amounts held in all
the Participant’s Compensation Accounts. The amount of the withdrawal shall not
be less than $500.00 and shall be limited to the amount required to meet the
need created by the Hardship. The Administrator shall in his or her discretion
determine whether a Hardship exists and the amount that may be withdrawn to
satisfy the Hardship. Withdrawals shall be made prorata from all Compensation
Accounts other than the Arch Stock Account which may only be withdrawn from
after all other accounts are depleted. Notwithstanding the foregoing, in the
event Stock-based Compensation is deferred to the Arch Stock Account, such
deferral shall remain in such Account for at least six months; provided this
six-month requirement shall not apply to dividend equivalents accruing thereon
and in the event of death, retirement or termination of employment.

 

10



--------------------------------------------------------------------------------

10. BENEFICIARY DESIGNATION

A Participant may designate one or more persons to whom payments are to be made
if the Participant dies before receiving payment of any or all amounts due
hereunder. A designation of Beneficiary will be effective only after the signed
Election is filed with Corporate Human Resources while the Participant is alive
and will cancel all designations of Beneficiary signed and filed earlier. If
Corporate Human Resources so permits, Beneficiaries may be designated for each
type of Compensation that is deferred or Compensation Account. If the
Participant fails to designate a Beneficiary as provided above, the remaining
unpaid amounts shall be paid in one lump sum to the estate of such Participant.
If all Beneficiaries of the Participant die before the Participant or before
complete payment of all amounts due hereunder, the remaining unpaid amounts
shall be paid in one lump sum to the estate of the last to die of such
Beneficiaries. A Participant may, at any time prior to death, elect to change
the designation of a Beneficiary.

 

11. CHANGE IN CONTROL

Notwithstanding any provision of this Plan to the contrary, if a Change in
Control occurs, each Participant who has a Termination within two years
following such Change in Control shall receive an automatic lump-sum cash
distribution of all amounts accrued in the Participant’s Compensation Account
not later than 15 days after the date of such Participant’s Termination. For
this purpose, the balance in the portion of a Participant’s Compensation Account
invested in the Arch Stock Account shall be determined by multiplying the number
of applicable Stock Units by the highest of (a) the highest Fair Market Value of
Common Stock on any date within the period commencing 30 days prior to such
Change in Control and ending on the date of the Change in Control, (b) the Fair
Market Value of the Common Stock the date of Termination, and (c) if the Change
in Control of the Company occurs as a result of a tender or exchange offer or
consummation of a corporate transaction, then the highest price paid per share
of Common Stock or Olin Common Stock, as applicable, pursuant thereto. Any
consideration other than cash forming a part or all of the consideration for
Common Stock to be paid pursuant to the applicable transaction shall be valued
at the valuation price thereon determined by the Board or Committee.

In addition, if a Change in Control has occurred, the Company shall reimburse a
Participant for the legal fees and expenses incurred thereafter if the
Participant is required after the Change in Control to seek to obtain or enforce
any right to distribution under this Section 11. In such case and in the event
that it is determined that such Participant is properly entitled to a cash
distribution hereunder, such Participant shall also be entitled to interest
thereon payable in an amount equivalent to the prime rate of interest as
announced from time to time by Citibank, N.A. from the date such distribution
should have been made to and including the date it is made.

Notwithstanding any provision of this Plan to the contrary, this Section 11 as
applied to any Participant may not be amended or modified to the detriment of a
Participant after a Change in Control occurs without the written consent of such
Participant.

 

11



--------------------------------------------------------------------------------

12. TRANSFERS AMONG ACCOUNTS

Participants may transfer account balances between and among the various
Compensation Accounts and Investment Accounts within a Compensation Account from
time to time and in such amounts in each case in accordance with procedures
established from time to time by Corporate Human Resources; provided no amounts
may be transferred into the Olin Stock Account and no amounts may be transferred
either from a Compensation Account that is scheduled to be distributed on a
Termination or from a Compensation Account that has a later scheduled
distribution date to a Compensation Account with an earlier scheduled
distribution date. Additionally, Section 16(b) Employees may not transfer
amounts out of or into the Arch Stock Account without complying with
Section 16(b) of the Exchange Act. The Administrator may establish from time to
time blackout periods applicable to either all Participants or to all
Section 16(b) Employees during which no transfers may occur among all or certain
Compensation or Investment Accounts. Notwithstanding the foregoing, in the event
Stock-based Compensation is deferred to the Arch Stock Account, such deferral
shall remain in such Account and not be transferred for at least six months;
provided this six-month requirement shall not apply to dividend equivalents
accruing thereon and in the event of death, retirement or termination of
employment.

 

13. INALIENABILITY OF BENEFITS

The interests of the Participants and their Beneficiaries under the Plan may not
in any way be voluntarily or involuntarily transferred, alienated or assigned,
nor subject to attachment, execution, garnishment or other such equitable or
legal process. A Participant or Beneficiary cannot waive the provisions of this
Section 13.

 

14. GOVERNING LAW

The provisions of this plan shall be interpreted and construed in accordance
with the laws of the State of Connecticut, except to the extent preempted by
Federal law.

 

15. AMENDMENTS

The Committee may terminate this Plan at any time without the prior approval of
the Board. The Committee (and its delegate) may amend or alter this Plan at any
time without the prior approval of the Board (and in the case of its delegate,
the Committee); provided, however, that the Committee (and its delegate) may
not, without approval by the Board increase the number of securities that may be
issued under the Plan (except as provided in Section 3(b)). No amendment or
modification may impair the rights of a Participant to receive amounts accrued
in the Participant’s Compensation Account at the time of the effectiveness of
the amendment or modification. Notwithstanding the foregoing, (1) the Board or
the Committee (or any other Committee or subcommittee of the Board composed of
two or more members,

 

12



--------------------------------------------------------------------------------

each of whom is a “non-employee director” within the meaning of Exchange Act
Rule 16b-3) shall be required to approve any amendment that, if not approved by
the Board or Committee or any such committee or subcommittee, would adversely
affect the qualification of transactions under the Plan for the exemptions
available under Rule 16b-3 promulgated under the Exchange Act with respect to
persons subject to Section 16 of the Exchange Act and (2) the Committee (or any
other committee or subcommittee of the Board composed of two or more members,
each of whom is an “outside director” within the meaning of Code
Section 162(m)), shall be required to approve any amendment that, if not
approved by such committee or subcommittee, would adversely affect the
deductibility under Section 162(m) of the Code with respect to compensation
payable under the Plan.

 

16. SECTION 16b COMPLIANCE

It is the intention of the Company that all transactions under the Plan be
exempt from liability imposed by Section 16(b) of the Exchange Act. Therefore,
if any transaction under the Plan is found not to be in compliance with an
exemption from such Section 16(b), the provision of the Plan governing such
transaction shall be deemed amended so that the transaction does so comply and
is so exempt, to the extent permitted by law and deemed advisable by the
Committee, and in all events the Plan shall be construed in favor of its meeting
the requirements of an exemption.

 

17. EFFECTIVE DATE

The Plan shall become effective as of the Distribution Date.

 

13